WAIVER AGREEMENT This Waiver Agreement (this “Agreement”) is entered into as of January 11, 2016 by and among Inter-Mountain Capital Corp., a Delaware corporation (“Lender”), and ULURU Inc., a Nevada corporation (“Borrower”). Capitalized terms used in this Agreement without definition shall have the meanings given to them in the Note (defined below). A.Borrower previously sold and issued to Lender that certain Promissory Note dated April 14, 2015 in the original principal amount of $550,000.00 (the “Note”) pursuant to that certain Securities Purchase Agreement dated April 14, 2015 by and between Lender and Borrower (the “Purchase Agreement,” and together with the Note and all other documents entered into in conjunction therewith, the “Transaction Documents”). B.Pursuant to Section 8 of the Note, Borrower is required to deliver the Installment Amount to Lender on or before each Installment Date until the Note is repaid. C.Borrower, however, failed to deliver the November 2015 Installment Amount on the applicable Installment Date (the “Breach”). D.The Breach, if not cured by Borrower, would constitute an Event of Default under Section 4.1(a) of the Note if so declared by Lender. E.If Lender were to declare an Event of Default as a result of the Breach, among other remedies, Lender could (i) increase the rate at which interest is charged under the Note to 18% per annum (“Default Interest”), and (ii) exercise its Event of Default Redemption Rightas set forth in Section 4.2(b) of the Note (the “Default Effect”). F.No new or additional cash or property consideration of any kind is being provided by Lender in connection with this Agreement. G.Borrower has requested and Lender has agreed, subject to the terms, conditions and understandings expressed in this Agreement, to waive its right to exercise and enforce remedies against Borrower with respect to the Breach as provided in this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Recitals and Definitions. Each of the parties hereto acknowledges and agrees that the recitals set forth above in this Agreement are true and accurate, are contractual in nature, and are hereby incorporated into and made a part of this Agreement. 2.Waiver. Subject to the terms, conditions and understandings contained in this Agreement, Lender hereby waives its rights to exercise and enforce its remedies under the Note, any of the Transaction Documents or under applicable law (including without limitation declaring an Event of Default with respect to the Breach), with respect to the Breach(the “Waiver”). For the avoidance of doubt, the Waiver shall only apply to the Breach and not to any Events of Default that may occur subsequent to the date hereof or any event that would constitute an Event of Default (other than the Breach) that occurred prior to the date hereof. - 1 - 3.November Installment Amount. Upon execution of this Agreement, Borrower agrees to pay the November Installment Amount to Lender via wire transfer of immediately available funds. 4.Lender Accommodation Fee. In consideration of Lender’s agreement to grant the Waiver, Lender’s fees incurred in preparing this Agreement, and other accommodations set forth herein, Borrower agrees to pay to Lender a fee in the amount of $25,000.00 (the “Lender Accommodation Fee”). The Lender Accommodation Fee shall be added to and included as part of the Outstanding Balance of the Note effective as of the date hereof, provided that it is the intent of the parties hereto that the Lender Accommodation Fee will tack back to the Purchase Price Date for purposes of determining the holding period under Rule 144 and the parties hereto further agree not to take a position that is contrary to such intent in any setting, document, or circumstance. 5.Ratification of the Note.The Note shall be and remains in full force and effect in accordance with its terms, and is hereby ratified and confirmed in all respects. Borrower acknowledges that it is unconditionally obligated to pay the remaining balance of the Note (including payment of each Installment Amount on its applicable Installment Date) and represents that such obligation is not subject to any defenses, rights of offset or counterclaims existing as of the date first set forth above. Subject to the terms of Section 6 below, Borrower and Lender agree that as of January 12, 2016, the Outstanding Balance of the Note, following the application of the Lender Accommodation Fee and assuming delivery of any applicable True-Up Shares deliverable in connection with the January Installment Amount, will be equal to $350,000.00. No forbearance or waiver other than as expressly set forth herein may be implied by this Agreement. Except as expressly set forth herein, the execution, delivery, and performance of this Agreement shall not operate as a waiver of, or as an amendment to, any right, power or remedy of Lender under the Note or the Transaction Documents, as in effect prior to the date hereof. 6.Representations, Warranties and Agreements. In order to induce Lender to enter into this Agreement, Borrower, for itself, and for its affiliates, successors and assigns, hereby acknowledges, represents, warrants and agrees as follows: (a)Borrower has full power and authority to enter into this Agreement and to incur and perform all obligations and covenants contained herein, all of which have been duly authorized by all proper and necessary action. No consent, approval, filing or registration with or notice to any governmental authority is required as a condition to the validity of this Agreement or the performance of any of the obligations of Borrower hereunder. (b)Any Event of Default which may have occurred under the Note has not been, is not hereby, and shall not be deemed to be waived by Lender, expressly, impliedly, through course of conduct or otherwise except upon full satisfaction of Borrower’s obligations under this Agreement. The agreement of Lender to refrain and forbear from exercising any rights and remedies by reason of any existing default or any future default shall not constitute a waiver of, consent to, or condoning of, any other existing or future default. For the avoidance of doubt, the Waiver described herein only applies to the Breach, and shall not constitute a waiver or forbearance of any other rights or remedies available to Lender with respect to any other defaults under the Note or other breach of the Transaction Documents by Borrower. - 2 - (c)All understandings, representations, warranties and recitals contained or expressed in this Agreement are true, accurate, complete, and correct in all respects; and no such understanding, representation, warranty, or recital fails or omits to state or otherwise disclose any material fact or information necessary to prevent such understanding, representation, warranty, or recital from being misleading. Borrower acknowledges and agrees that Lender has been induced in part to enter into this Agreement based upon Lender’s justifiable reliance on the truth and accuracy of all representations, warranties, and recitals contained in this Agreement. (d)Except as expressly set forth in this Agreement, Borrower acknowledges and agrees that neither the execution and delivery of this Agreement nor any of the terms, provisions, covenants, or agreements contained in this Agreement shall in any manner release, impair, lessen, modify, waive, or otherwise affect the liability and obligations of Borrower under the terms of the Note or any of the other Transaction Documents. (e)Borrower has no defenses, affirmative or otherwise, rights of setoff, rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever against Lender, directly or indirectly, arising out of, based upon, or in any manner connected with, the transactions contemplated hereby, whether known or unknown, which occurred or existed prior to the execution of this Agreement and occurred or existed in accordance with, pursuant to, or by virtue of any of the terms or conditions of the Transaction Documents. To the extent any such defenses, affirmative or otherwise, rights of setoff, rights of recoupment, claims, counterclaims, actions or causes of action exist or existed as of or prior to the date first set forth above, such defenses, rights, claims, counterclaims, actions and causes of action are hereby waived, discharged and released. Borrower hereby acknowledges and agrees that the execution of this Agreement by Lender shall not constitute an acknowledgment of or admission by Lender of the existence of any claims or of liability for any matter or precedent upon which any claim or liability may be asserted. (f)Borrower hereby acknowledges that it has freely and voluntarily entered into this Agreement after an adequate opportunity and sufficient period of time to review, analyze, and discuss (i) all terms and conditions of this Agreement, (ii) any and all other documents executed and delivered in connection with the transactions contemplated by this Agreement, and (iii) all factual and legal matters relevant to this Agreement and/or any and all such other documents, with counsel freely and independently selected by Borrower (or had the opportunity to be represented by counsel). Borrower further acknowledges and agrees that it has actively and with full understanding participated in the negotiation of this Agreement and all other documents executed and delivered in connection with this Agreement after consultation and review with its counsel (or had the opportunity to be represented by counsel), that all of the terms and conditions of this Agreement and the other documents executed and delivered in connection with this Agreement have been negotiated at arm’s-length, and that this Agreement and all such other documents have been negotiated, prepared, and executed without fraud, duress, undue influence, or coercion of any kind or nature whatsoever having been exerted by or imposed upon any party by any other party. No provision of this Agreement or such other documents shall be construed against or interpreted to the disadvantage of any party by any court or other governmental or judicial authority by reason of such party having or being deemed to have structured, dictated, or drafted such provision. - 3 - (g)There are no proceedings or investigations pending or threatened before any court or arbitrator or before or by, any governmental, administrative, or judicial authority or agency, or arbitrator, against Borrower. (h)There is no statute, regulation, rule, order or judgment and no provision of any mortgage, indenture, contract or other agreement binding on Borrower, which would prohibit or cause a default under or in any way prevent the execution, delivery, performance, compliance or observance of any of the terms and conditions of this Agreement and/or any of the other documents executed and delivered in connection with this Agreement. (i)Borrower is solvent (calculated as assets less liabilities equaling a positive number) as of the date of this Agreement, and none of the terms or provisions of this Agreement shall have the effect of rendering Borrower insolvent. The terms and provisions of this Agreement and all other instruments and agreements entered into in connection herewith are being given for full and fair consideration and exchange of value. (j)To the best of its belief, after diligent inquiry, Borrower represents and warrants that, as of the date hereof, no Event of Default under the Note (nor any breach by Borrower under any of the other Transaction Documents) other than the Breach exists. 7.Headings.The headings contained in this Agreement are for reference purposes only and do not affect in any way the meaning or interpretation of this Agreement. 8.Arbitration. Each party agrees that any dispute arising out of or relating to this Agreement shall be subject to the Arbitration Provisions (as defined in the Purchase Agreement). 9.Governing Law; Venue.This Agreement shall be governed by and interpreted in accordance with the laws of the State of Utah without regard to the principles of conflict of laws. Each party agrees that the proper venue for any dispute arising out of or relating to this Agreement shall be determined in accordance with the provisions of Section 11.3 of the Purchase Agreement. EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 10.Counterparts. This Agreement may be executed in any number of counterparts with the same effect as if all signing parties had signed the same document. All counterparts shall be construed together and constitute the same instrument. The exchange of copies of this Agreement and of signature pages by facsimile transmission or other electronic transmission (including email) shall constitute effective execution and delivery of this Agreement as to the parties and may be used in lieu of the original Agreement for all purposes. Signatures of the parties transmitted by facsimile transmission or other electronic transmission (including email) shall be deemed to be their original signatures for all purposes. - 4 - 11.Attorneys’ Fees. In the event of any arbitration or action at law or in equity to enforce or interpret the terms of this Agreement, the parties agree that the prevailing party shall therefore be entitled to an additional award of the full amount of the attorneys’ fees and expensespaid by such prevailing party in connection with the arbitration, litigation and/or dispute without reduction or apportionment based upon the individual claims or defenses giving rise to the fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s power to award fees and expenses for frivolous or bad faith pleading. 12.Severability. If any part of this Agreement is construed to be in violation of any law, such part shall be modified to achieve the objective of the parties to the fullest extent permitted and the balance of this Agreement shall remain in full force and effect. 13.Entire Agreement. This Agreement, together with the Transaction Documents, and all other documents referred to herein, supersedes all other prior oral or written agreements between Borrower, Lender, its affiliates and persons acting on its behalf with respect to the matters discussed herein, and this Agreement and the instruments referenced herein contain the entire understanding of the parties with respect to the matters covered herein and therein and, except as specifically set forth herein or therein, neither Lender nor Borrower makes any representation, warranty, covenant or undertaking with respect to such matters. 14.No Reliance by Borrower. Borrower acknowledges and agrees that neither Lender nor any of its officers, directors, members, managers, representatives or agents has made any representations or warranties to Borrower or any of its agents, representatives, officers, directors, stockholders, or employees except as expressly set forth in this Agreement and the Transaction Documents and, in making its decision to enter into the transactions contemplated by this Agreement and the Transaction Documents, Borrower is not relying on any representation, warranty, covenant or promise of Lender or its officers, directors, members, managers, agents or representatives other than as set forth in this Agreement and in the Transaction Documents. 15.No Reliance by Lender. Lender acknowledges and agrees that neither Borrower nor any of its officers, directors, members, managers, representatives or agents has made any representations or warranties to Lender or any of its agents, representatives, officers, directors, stockholders, or employees except as expressly set forth in this Agreement and the Transaction Documents and, in making its decision to enter into the transactions contemplated by this Agreement and the Transaction Documents, Lender is not relying on any representation, warranty, covenant or promise of Borrower or its officers, directors, members, managers, agents or representatives other than as set forth in this Agreement and in the Transaction Documents. 16.Amendments. This Agreement may be amended, modified, or supplemented only by written agreement of the parties. No provision of this Agreement may be waived except in writing signed by the party against whom such waiver is sought to be enforced. - 5 - 17.Successors and Assigns. This Agreement shall be binding upon and inure to the benefit of the parties and their respective successors and assigns. This Agreement or any of the severable rights and obligations inuring to the benefit of or to be performed by Lender hereunder may be assigned by Lender to a third party, including its financing sources, in whole or in part. Borrower may not assign this Agreement or any of its obligations herein without the prior written consent of Lender. 18.Continuing Enforceability; Conflict Between Documents. Except as otherwise modified by this Agreement, the Note and each of the other Transaction Documents shall remain in full force and effect, enforceable in accordance with all of its original terms and provisions.This Agreement shall not be effective or binding unless and until it is fully executed and delivered by Lender and Borrower. If there is any conflict between the terms of this Agreement, on the one hand, and the Note or any other Transaction Document, on the other hand, the terms of this Agreement shall prevail. 19.Time is of Essence. Time is of the essence with respect to each and every provision of this Agreement. 20.Notices. Unless otherwise specifically provided for herein, all notices, demands or requests required or permitted under this Agreement to be given to Borrower or Lender shall be given as set forth in the “Notices” section of the Purchase Agreement. 21.Further Assurances. Each party shall do and perform or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as the other party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and the consummation of the transactions contemplated hereby. [Remainder of page intentionally left blank] - 6 - IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date first set forth above. BORROWER: ULURU INC. By:/s/ Terrance K. Wallberg Name:Terrance K. Wallberg Title:Chief Financial Officer LENDER: INTER-MOUNTAIN CAPITAL CORP. By: /s/ John M. Fife John M. Fife, President [Signature Page to Waiver Agreement]
